DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (US 2013/0335036; cited on IDS).
 	Regarding claim 1, ZHANG discloses a balance charging method for performing a balance charging (abstract) on a plurality of battery cells (212, Fig. 2; ¶ 0021), the balance charging method comprising: 
 	obtaining a voltage parameter of the plurality of battery cells (¶ 0021-0022, 0041-0042; ¶ 0097); 
 	determining a control parameter set (at 622, Fig. 6, ¶ 0044; and at 1050/1060, Fig. 10, ¶ 0106-0107) according to a first value relationship between the voltage parameter and a plurality of first threshold values (“first value relationship” is determined at step 620 in Fig. 6 and step 
 	determining a charging rule of the balance charging (at step 660, Fig. 6, ¶ 0049; and at step 1080, Fig. 10, ¶ 0102) according to a second value relationship between the voltage parameter and the plurality of second threshold values (the flag setting processes 600 and 1000 are repeated after the resetting of the initial discharging current and charging interval in step 622, and the resetting or increasing of the detection interval in steps 1050/1060 in Fig. 10, wherein a “second value relationship” is determined at the next iteration); and 
 	performing the balance charging on the plurality of battery cells according to the charging rule (¶ 0051-0052; ¶ 0109-0110).
 	Regarding claim 2, ZHANG discloses the voltage parameter reflects an average voltage of the plurality of battery cells (¶ 0041-0042).
 	Regarding claim 3, ZHANG discloses determining the control parameter set according to the first value relationship between the voltage parameter and the plurality of first threshold values comprises: comparing the voltage parameter with the plurality of first threshold values (¶ 0043, 0105); and according to a first comparison result, selecting one of a plurality of candidate control parameter sets as the control parameter set (¶ 0044, 0106-0107).
 	Regarding claim 4, ZHANG discloses determining the charging rule of the balance charging according to the second value relationship between the voltage parameter and the plurality of second threshold values comprises: comparing the voltage parameter with the 
 	Regarding claim 5, ZHANG discloses the charging rule is defined by at least one charging control parameter, the at least one charging control parameter comprises at least one of a first charging control parameter and a second charging control parameter, the first charging control parameter reflects a start condition for the balance charging, and the second charging control parameter reflects an execution time of the balance charging (¶ 0030, 0115-0116).
 	Regarding claim 6, ZHANG discloses a charging device, comprising: 
 	a charging circuit (204, Fig. 2) coupled to a plurality of battery cells (212, Fig. 2; ¶ 0021); and 
 	a charging management circuit coupled to the charging circuit (214, Fig. 2), 
 	wherein the charging management circuit is configured to obtain a voltage parameter of the plurality of battery cells (¶ 0021-0022, 0041-0042; ¶ 0097), 
 	the charging management circuit is further configured to determine a control parameter set (at 622, Fig. 6, ¶ 0044; and at 1050/1060, Fig. 10, ¶ 0106-0107) according to a first value relationship between the voltage parameter and a plurality of first threshold values (“first value relationship” is determined at step 620 in Fig. 6 and step 1040 in Fig. 10, the steps include a plurality of first threshold values, e.g., voltage threshold as disclosed in ¶ 0043 and discharging voltage threshold as disclosed in ¶ 0105), wherein the control parameter set comprises a plurality of second threshold values (e.g., resetting of initial discharging current and charging interval in step 622, Fig. 6; and the resetting or increasing of the detection interval in steps 1050/1060 in Fig. 10), 

 	the charging management circuit is further configured to control the charging circuit to perform the balance charging on the plurality of battery cells according to the charging rule (¶ 0051-0052; ¶ 0109-0110).
 	Regarding claim 7, ZHANG discloses the voltage parameter reflects an average voltage of the plurality of battery cells (¶ 0041-0042).
 	Regarding claim 8, ZHANG discloses the charging management circuit, in determining the control parameter set according to the first value relationship between the voltage parameter and the plurality of first threshold values, is configured to: compare the voltage parameter with the plurality of first threshold values (¶ 0043, 0105); and according to a first comparison result, select one of a plurality of candidate control parameter sets as the control parameter set (¶ 0044, 0106-0107).
 	Regarding claim 9, ZHANG discloses the charging management circuit, in determining the charging rule of the balance charging according to the second value relationship between the voltage parameter and the plurality of second threshold values, is configured to: compare the voltage parameter with the plurality of second threshold values (¶ 0043, 0105); and according to 
 	Regarding claim 10, ZHANG discloses the charging rule is defined by at least one charging control parameter, the at least one charging control parameter comprises at least one of a first charging control parameter and a second charging control parameter, the first charging control parameter reflects a start condition for the balance charging, and the second charging control parameter reflects an execution time of the balance charging (¶ 0030, 0115-0116).
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
 	In response to arguments that ZHANG does not disclose the average module voltage (which corresponds to the claimed voltage parameter) is compared with a plurality of threshold values, it is first noted that ZHANG discloses a plurality of comparison units (410-460) operating in parallel as shown in Fig. 4 and described in paragraphs 0114-0115. The plurality of threshold values includes, e.g., the voltage threshold in step 620 of Figure 6 (which corresponds to the comparison unit 420) and the voltage threshold of step 1040 in Figure 10 (which corresponds to the comparison unit 460). ZHANG discloses the second value relationship as described in the rejection above and Applicant has not specifically commented on or argued against the relevant disclosure of ZHANG cited in the rejection. Therefore, ZHANG discloses the recitations “determining a control parameter set according to a first value relationship between the voltage parameter and a plurality of first threshold values” and “a second value relationship” within the broadest reasonable interpretation of the claim language. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2022